           Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 1/25/2021

                                                        X

 Echo Bay Pharmaceuticals, LLC,                              1:20-CV-06345-BCM

           Plaintiff,
                                                             STIPULATED ELECTRONIC
 -v-                                                         DISCOVERY ORDER
 Torrent Pharma, Inc.,

           Defendant.

                                                        X
          Echo Bay Pharmaceuticals, LLC (“Echo Bay”) and Torrent Pharma, Inc. (“Torrent”)

(collectively, the “Parties”) respectfully request that the following Stipulated Electronic

Discovery Order (the “Protocol”) be entered by the Court in the above-referenced case (the

“Litigation”). In an effort to control costs and reduce the volume of electronically stored

information (“ESI”) that is not relevant to the matter, the parties hereby stipulate and agree to the

following:

                                       GENERAL MATTERS

          1.      The Parties shall take reasonable steps to comply with the Protocol set forth

herein.

          2.      To the extent reasonably possible, the production of documents shall be

conducted to maximize efficient and quick access to Documents and minimize related discovery

costs. The terms of this Protocol should be construed so as to ensure the prompt, efficient, and

cost-effective exchange of information consistent with the Federal Rules of Civil Procedure, the

Local Rules, and any Orders by this Court.
         Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 2 of 20




       3.         Except as specifically limited herein, this Protocol governs the production of

discoverable documents by the Parties during the Litigation.

       4.         This Protocol shall not enlarge, reduce, or otherwise affect the proper scope of

discovery in this Litigation, nor imply that discovery produced under the terms of this Protocol is

properly discoverable, relevant, or admissible in this or in any other litigation. Additionally, this

Protocol does not enlarge, reduce, or otherwise affect the preservation obligations of the Parties.

       5.         Subject to the Parties’ objections and responses to requests for production of

documents and subject to the Parties’ Stipulated Protective Order, all documents that are

responsive to discovery requests and not designated as “privileged” shall be produced in the

manner provided herein. Nothing in this Protocol shall be deemed to limit or modify in any way

the terms of a protective order that has been or may be entered in this Litigation. Nothing in this

Protocol shall be interpreted to require disclosure of materials that a Party contends are not

discoverable or are protected from disclosure by the attorney-client privilege, the attorney work-

product doctrine, and/or any other privilege that may be applicable. Additionally, nothing in this

Protocol shall be deemed to waive or limit either Party’s right to object to the production of

certain electronically stored information, pursuant to Rule 26(b)(2)(B) of the Federal Rules of

Civil Procedure, on the ground that the sources are not reasonably accessible because of undue

burden or cost.

       6.         The Parties agree to promptly alert all other Parties concerning any technical

problems associated with complying with this Protocol. To the extent compliance with this

Protocol imposes an undue burden with respect to any protocol, source, or search term, the

Parties shall promptly confer in an effort to resolve the issue. If the Parties are unable to resolve




                                                   2
          Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 3 of 20




the issue by mutual agreement after such conference, the Party seeking relief may move the

Court for relief for good cause shown.

         7.     Consistent with their obligations under applicable Federal Rules of Civil

Procedure and this Court’s orders, the Parties will attempt to resolve disputes regarding the

issues set forth herein prior to filing a motion with the Court, or otherwise seeking relief. If the

Parties are unable to resolve the dispute after a good faith effort, the Parties may apply to the

Court for relief.

                                          DEFINITIONS

         8.     “Electronically stored information” or “ESI” shall include all electronic files,

documents, data and information covered under the Federal Rules of Civil Procedure.

         9.     “Bates Number” means a unique number affixed to each page of a document

produced in the Litigation.

         10.    “Document” shall include both Hard Copy Documents and Electronic

Documents as defined herein.

         11.    “Database” means a collection of related Electronic Data organized (often in

rows, columns and tables) in an electronic environment for a particular purpose. Databases often

perform various functions, including data analysis, data sorting and report generation. Microsoft

Access and Oracle are common database platforms.

         12.    “Electronic Document” means Documents existing in electronic form at the time

of collection, including but not limited to: email, word processing files (e.g., Microsoft Word),

computer presentations (e.g., PowerPoint slides), spreadsheets (e.g., Excel), and image files (e.g.,

.PDF).

         13.    “Hard Copy Document” means Documents existing in paper form at the time of

collection.



                                                  3
         Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 4 of 20




        14.     “Metadata” means corresponding data about and Electronic Document that

resides in the un-viewed area of an Electronic Document and is generally not seen when such a

Document is printed (e.g., date created, date sent, author).

        15.     “Native Format” means the format in which an Electronic Document was

created and used (also referred to in terms of “Native Production”).

        16.     “Party” refers to any one of the plaintiff or defendants in this Litigation.

“Parties” refers to one or more Party.

        17.     “Producing Party” shall refer to the party producing documents and ESI in

response to a discovery request propounded by another party.

        18.     “Receiving Party” shall refer to the party receiving documents and ESI in

response to a discovery request propounded by the Receiving Party.

        19.     “Custodians” shall be initially limited to seven (7) individuals per party.

Custodians for each party may be individuals identified in that party’s (i) Rule 26(a)(1) Initial

Disclosures, (ii) answers to Interrogatories, (iii) Documents, (iv) pleadings, or any other

individual later learned or reasonably believed to have relevant discoverable information for such

party. Custodians shall be selected by the opposing party as a Custodian by stating so in a

writing to the other party making such identification. Each party shall identify Custodians as

soon as reasonably possible. Should any party believe that production of documents from

additional custodians is necessary, the Parties will meet and confer to attempt to appropriately

limit such additional productions and resolve such requests in good faith. If the Parties are

unable to resolve any dispute after a good faith effort, the Requesting Party may apply to the

Court for relief.




                                                  4
         Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 5 of 20




                              GENERAL SEARCH GUIDELINES

       20.     The Parties agree to search the ESI of each Custodian designated by the other

party. Each Custodian’s ESI shall include: active and archived e-mail accounts, active and

archived chatting/instant messaging/videoconferencing programs, shared network drives and

cloud storage facilities on which the Custodian places or maintains responsive documents, and

work station or laptop hard drives not connected to any shared network for documents. Each

Custodian’s ESI shall not include network locations or databases to which the Custodian has

access but does not routinely utilize or that a Party believes in good faith after a thorough

investigation are not likely to contain responsive information.

       21.     The Parties recognize that certain individuals, if designated as a Custodian by

Echo Bay, may have used email accounts on the “bio-pharminc.com” email domain. Torrent

will search email sent or received using the “bio-pharminc.com” domain if that email was

migrated into an available “torrentpharma.us” account. Torrent has identified two

“torrentpharma.us” email accounts that contain “bio-pharminc.com” email data that will be

searched in accordance with the other parameters of this protocol that will not be counted against

the document custodian limit identified above.

       22.     Custodian ESI does not include cellular/mobile text messages or landline/mobile

voicemail messages. However, should discovery suggest to either Party that particular

Custodians’ text messages or voicemail messages contain responsive information for which the

burden of collecting is proportional to the needs of the case, the Parties will meet and confer

regarding collection and production of text messages or voicemails from specific Custodians.

       23.     Backup tapes and other sources of relevant ESI that are not reasonably accessible

may fall within the scope of discovery. The Parties agree, however, that except as otherwise

stated herein, production of ESI from such sources shall be required only if the Requesting Party



                                                  5
         Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 6 of 20




demonstrates a need and relevance that outweigh the costs and burdens of retrieving and

processing the ESI. The Parties will negotiate in good faith with regard to who should bear the

costs for the search of sources that are not reasonably accessible. Should the Parties not reach

agreement after negotiations in good faith on whether the Requesting Party’s need outweighs the

costs and burdens and/or who should bear the cost, the Parties will seek assistance from the

Court to resolve the issue.

        24.    The Parties will negotiate in good faith with regard to a mutually agreeable list of

search terms to be used to collect relevant documents for review by each Party, as well as the

relevant date range for such searches. Should the Parties not reach agreement on a mutually

agreeable list of terms or date range(s), the Parties will seek assistance from the Court to resolve

the issue.

        25.    Once the Parties have agreed on search terms, each Party will review the

documents within each Custodian’s ESI for responsiveness to the other Party’s discovery

requests. Any Party may use technology assisted review (“TAR”) in connection with its review

and production of documents. If a party uses TAR, it shall disclose the TAR software used, the

TAR methodology used, the criteria used to identify the universe of documents to which TAR

was applied (including any pre-culling of documents, search terms, domain filtering, file-type

exclusions, minimum text requirements, etc.), the methodology of the training process, the

targeted level of recall (e.g., 70%) (if any), the methodology and results of the validation testing

used, and how documents containing little or no text (e.g., media files, images, un-OCR’ed

PDFs, encrypted files) were handled.

        26.    Each Party shall bear their own costs for the production of ESI and Hard Copy

Documents. In the event, however, that a Requesting Party requests additional searches or the




                                                  6
         Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 7 of 20




production of cumulative or repetitive information or information that otherwise imposes an

undue burden or expense, the Producing Party may object. Upon objection, the Parties shall

work in good faith to resolve the issue. In the event that the Parties are unable to resolve their

differences, the Producing Party may move the Court for an Order shifting the cost of production

to of additional searches or the production of cumulative or repetitive information that otherwise

imposes an undue burden or expense to the Requesting Party.

       27.     No Party has an obligation to conduct electronic searches for documents beyond

those described in the preceding paragraphs, but a Party may choose to do so. A Party that

becomes aware of specific responsive documents not located through the searches described in

the preceding paragraphs must produce those documents (or log them, if privileged).

       28.     By February 28, 2021, the Parties shall identify the source or sources of

potentially discoverable information that each party asserts is inaccessible to the extent that such

determination can be made. For all such potentially discoverable information, the Parties will

indicate whether the data is catalogued, such that the parties can determine more precisely what

type of potentially discoverable information might exist, and whether the potentially

discoverable information can be selectively searched. (For Custodians identified after January

31, 2021, the Producing Party shall make the disclosure herein within 30 days of a Custodian

being identified.)

       29.     By February 28, 2021, the Parties shall identify, to the extent that they are aware,

responsive or potentially responsive data that is no longer available in any form, indicating (if

known) why the data is no longer available, when it became unavailable, whether there was a

directive to delete or destroy such data and, if so, who issued the directive. (For Custodians




                                                  7
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 8 of 20




identified after January 31, 2021, the Producing Party shall make the disclosure herein within 30

days of a Custodian being identified.)

                         FORMAT OF DOCUMENTS PRODUCED

       30.     Hard Copy Documents. Hard Copy Documents shall be scanned with OCR, and

shall be produced as black and white, Group IV compression, single-page TIFF images, at not

less than 300 dpi resolution with the document boundaries (BEGATT, ENDATT, as referenced

in Rider A) contained in a separate file. Reasonable efforts shall be made to scan the pages at or

near their original size and so that the image appears straight and not skewed. Physically

oversized originals, however, may appear reduced. In addition, reducing image size may be

necessary to display Bates Numbers and Confidentiality Designations without obscuring text.

       31.     In scanning hard-copy documents, distinct documents should not be merged into a

single record, and single documents should not be split into multiple records (i.e., paper

Documents should be logically unitized). In the case of an organized compilation of separate

Documents—for example, a binder containing several separate Documents behind numbered

tabs—the Document behind each tab should be scanned separately, but the relationship among

the Documents in the compilation should be reflected in the proper coding of the beginning and

ending Document and attachment fields. The parties shall use their best efforts to unitize the

Documents correctly.

       32.     Electronic Documents. With the exception of documents identified below,

Electronic Documents shall be produced as black and white, Group IV compression, single-page

TIFF images, with not less than 300 dpi resolution and associated to the Production ID. All

images related to the same document should be contained in the same folder, with a maximum of

1,000 documents per folder. The images shall be accompanied by a load file, e.g., .opt or .dii. In

addition, Electronic Documents shall be produced with corresponding Metadata, as described in



                                                 8
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 9 of 20




Rider B, in a separate data file. The Producing Party will take reasonable steps to produce

relevant, non-privileged attachments to Electronic Documents contemporaneously and in

sequential order. Thus, the Producing Party will take reasonable steps to ensure that all

electronic documents attached to an email are to be produced contemporaneously and

sequentially immediately after the parent email.

       33.     Excel™ Spreadsheets: The Parties agree to produce Excel™ spreadsheets in the

Native Format, with the exception that any Excel™ spreadsheet that requires redaction may be

produced in TIFF-format only; a Party may also redact spreadsheets in Native Format by

replacing privileged text with the designation “[REDACTED]” provided that doing so does not

alter any other data in the spreadsheet, e.g., by altering formulas. Any Excel™ spreadsheet that

is produced in Native Format must have a corresponding placeholder TIFF image indicating its

place in the production, its relationship to other documents in the production, and any other

corresponding Metadata.

       34.     To the extent that printouts or images of all or part of an Excel™ spreadsheet

were also maintained in static form (e.g., as a PDF or a hard copy in a file), those documents will

be produced as static images consistent with the specifications for Hard Copy Documents or

Electronic Documents, whichever applies.

       35.     PowerPoint Slides. The Parties agree to produce Microsoft PowerPoint slides as

TIFF images, rather than in Native Format, provided that any comments or speaker’s notes in the

Microsoft PowerPoint slides are produced as part of the “text only” Metadata for the document,

or otherwise visible in the TIFF image due to the print format of the Microsoft PowerPoint slide

itself. To the extent that any Microsoft PowerPoint slides contain animations and/or transitions

that would not be visible in a static TIFF image, the Receiving Party may request these files in




                                                   9
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 10 of 20




Native Format after identifying an objective reason as to why Native Format production is

necessary.

       36.     Miscellaneous Electronic Files. To the extent that an Electronic File otherwise

cannot be reduced to TIFF images, e.g., audio or video files, the file shall be produced in Native

Format with a corresponding placeholder TIFF image.

       37.     Databases. Certain types of databases are dynamic in nature and will often

contain information that is neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence. These files are typically very large and would, if rendered to TIFF images

completely, produce thousands of pages that would have little utility to a reviewer without the

associated database. If the Producing Party believes responsive information is located on a such

a database, it shall promptly meet and confer with the Receiving Party regarding a mutually-

agreeable means of producing the responsive information without undue burden.

       38.     Searchable Text. The Parties agree that they will produce extracted text for

correspondingly produced Electronic Documents. All text files contained in the FULLTEXT

field in Rider B must be provided at the document level, provided in the same folder with

corresponding images, and named to correspond to the Production ID. For redacted documents

or documents without extractable text, OCR Text will be provided for the non-redacted text. All

TIFF, PDF, or image-based file types in which text could not be extracted normally through

standard ESI processing must be OCR processed prior to each party running search terms.

       39.     With respect to Hard Copy Documents, the Parties agree to produce OCR Text for

Hard-Copy Documents.




                                                10
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 11 of 20




       40.     Metadata. For Electronic Documents, the Parties agree to produce the Metadata

set forth in Rider A in a .DAT file to the extent such Metadata is available, responsive, not

privileged, and are already populated in the Party’s normal course.

                       OTHER ISSUES RELATING TO PRODUCTION

       41.     The Parties will make reasonable efforts to de-duplicate Electronic Documents

globally prior to production in a manner that does not break up document families (such as

emails and attachments), but the original ESI shall be preserved. The Parties may also use

industry standard message threading technology to remove email messages where the content of

those messages, and any attachments, are wholly contained within a later email message.

       42.     Documents may be produced on physical media or by secure electronic

transmission, e.g., via FTA. Productions shall be encrypted. Each Document produced in Native

Format will be named by its Bates Number, e.g., ABC0001.xls. Each produced TIFF image or

hard copy page will be labeled with a Bates Number.

                  ISSUES RELATED TO PRIVILEGE AND REDACTION

       43.     Each party will review its documents, including ESI, for privileged information

prior to production. Responsive documents withheld, or produced documents that have been

redacted, on the grounds of any privilege or immunity will be identified in a privilege log. For

each withheld or redacted document, the privilege log shall include, as applicable, the date of the

document, document type or file extension (e.g., memorandum, email, .docx, etc.), the name of

its author or creator, the name(s) of its recipient(s), and the stated privilege or privileges for each

document withheld (generally, attorney-client privilege or work product privilege). Attachments

to privileged emails must appear as separate entries on the log, if privileged, or produced, if not

privileged and responsive. Attorney authors and/or recipients of privileged information shall be

identified as such on the privilege log, or in an accompanying addendum. So long as one copy of



                                                  11
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 12 of 20




a document is identified on a privilege log, identical duplicates of that document need not be

produced or logged. A party’s privilege log may provide the forgoing information based on

metadata only. Email threading may be applied to reduce the number of log entries

required. However, in that case, any individuals who do not appear in the top email must be

added to the log entry. The receiving party may request—for a reasonable and proportionate

number of log entries that together amount to no more than 10% of the logged population—that

the withholding party provide a narrative description of the contents of the privileged

communication sufficient that explains the basis for the assertion of the privilege without

revealing the substance of the communication. Notwithstanding the foregoing, communications

between employees of parties and their counsel of record in this litigation dated on or after the

date the Complaint was filed do not need to be logged.

          APPLICATION OF THE FEDERAL RULES OF CIVIL PROCEDURE

       44.     This agreement is not intended to function in lieu of Federal Rule 34 or any other

applicable Federal Rule of Civil Procedure or Local Civil. The agreements set forth herein are

without prejudice to the right of a Requesting Party to request additional searches or additional

information about specific ESI if it can demonstrate that material, relevant, and responsive

information that is not otherwise cumulative of information already produced can only be found

through such additional efforts. The Parties will negotiate in good faith with regard to whether

such additional efforts are reasonably required, and will jointly seek assistance from the Court to

resolve such disputes if an agreement cannot be reached.

                        ESI/DISCOVERY VENDOR LIMITATIONS

       45.     Given that the purpose of this Order is to maximize efficient and quick access to

Documents and minimize related discovery costs, to the extent that either Party using a third-

party or in-house ESI/Discovery provider or vendor (“Vendor”) to assist with Electronic



                                                12
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 13 of 20




Discovery later learns that such Vendor’s system or platform is unable to strictly perform some

aspect of this Order (or is unable to do so without significant additional expense being incurred),

such Party will report such inability to the other Party in writing, after which the Parties shall

promptly confer in an effort to resolve the issue. If the Parties are unable to resolve the issue by

mutual agreement after such conference, the Party seeking relief may move the Court for relief

for good cause shown.



SO STIPULATED.

 For Plaintiff Echo Bay Pharmaceuticals,            For Defendant Torrent Pharma, Inc.:
 LLC:

 Dated: January 22, 2021                            Dated: January 22, 2021

 By s/ Vladimir I. Arezina                          DORSEY & WHITNEY LLP
 Vladimir I. Arezina, Esq.
 Admitted Pro Hac Vice
 VIA Legal, LLC
 1237 W. Madison St.                                By s/ Ben D. Kappelman
 Chicago, IL 60607                                       Rabea Jamal Zayed (admitted pro hac vice)
 Telephone: (312) 574-3050                               Ben D. Kappelman
 Email: vladimir@arezina.com                             Donna Reuter (admitted pro hac vice)
                                                    zayed.rj@dorsey.com
 Alexander I. Arezina, Esq.                         kappelman.ben@dorsey.com
 Admitted Pro Hac Vice                              reuter.donna@dorsey.com
 The Oakbrook Terrace Atrium                        50 South Sixth Street, Suite 1500
 17W220 22nd Street, Suite 410                      Minneapolis, Minnesota 55402
 Oakbrook Terrace, IL 60181                         (612) 340-2600
 Telephone: (312) 437-1982
 Email: alex@arezinalaw.com

 John R. Ostojic, Esq.
 Admitted Pro Hac Vice
 Ostojic & Scudder, LLC
 19 N. Green Street
 Chicago, IL 60607
 Telephone: (312) 404-3748
 Email: john@ostojiclaw.com




                                                  13
Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 14 of 20




                                SO ORDERED



                                _____________________________
                                BARBARA MOSES
                                United States Magistrate Judge
                                   Dated: January 25, 2021




                              14
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 15 of 20




                                      RIDER A

                  FIELDS AND METADATA TO BE PRODUCED

Field           Data Type          Paper              Loose Native        Email
                                                      Files &
                                                      Attachments
BegDoc          TEXT               Start Bates        Start Bates         Start Bates
EndDoc          TEXT               End Bates          End Bates           End Bates
BegAttach       TEXT               Starting bates     Starting bates      Starting bates
                                   number of          number of           number of
                                   document family    document            document family
                                                      family
EndAttach       TEXT               Ending bates       Ending bates        Ending bates
                                   number of          number of           number of
                                   document family    document            document family
                                                      family
Custodian      TEXT – single       Custodian of the   Custodian of the    Custodian of the
               entry               document           document            document
All_Custodians TEXT – separate                        All custodians      All custodians of
               entries with “;”                       of the document     the document
                                                      even if de-         even if de-
                                                      duplicated prior    duplicated prior
                                                      to production       to production
File Path       TEXT                                  File path where     Folder where
                                                      original file was   email was
                                                      collected from      collected from.
                                                                          Includes folder
                                                                          locations within
                                                                          email container
                                                                          files such as PST
                                                                          and NSF
From            TEXT                                                      Sender of
                                                                          message
To              TEXT – separate                                           Recipients of
                entries with “;”                                          message
CC              TEXT – separate                                           Copied
                entries with “;”                                          recipients
BCC             TEXT – separate                                           Blind copied
                entries with “;”                                          recipients
Subject         TEXT or MEMO                                              Subject of
                if over 255                                               message
                characters
DateSent        Date (mm-dd-                                              Date message
                yyyy) – e.g. 03-                                          sent
                03-2012




                                           15
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 16 of 20




Field           Data Type            Paper                Loose Native         Email
                                                          Files &
                                                          Attachments
TimeSent        TEXT                                                           Time message
                (hh:mm:ss)                                                     sent
DateReceived    Date (mm-dd-                                                   Date message
                yyyy) – e.g. 03-                                               received
                03-2012
TimeRecv        TEXT                                                           Time message
                (hh:mm:ss)                                                     received
FileName        TEXT                                      Name of              Name of original
                (hh:mm:ss)                                original file        file
FileExtension   Text                                      Extension of         Extension of
                                                          original file        original file
File Size       Number                                    File size in bytes
DateCreated     Date (mm-dd-                              Date file was
                yyyy) – e.g. 03-                          created
                03-2012
DateModified    Date (mm-dd-                              Date file was
                yyyy) – e.g. 03-                          last modified
                03-2012
Title           TEXT or MEMO                              Title from
                if over 255                               document
                characters                                metadata
Author          TEXT                                      Document
                                                          author from
                                                          metadata
Company         TEXT                                      Document
                                                          company or
                                                          organization
                                                          from metadata
Hash            TEXT                                      MD5 Hash             MD5 Hash
                                                          Value                Value
Text Files      TXT files should     Txt files should
                be named the         be named the
                same as the beg      same as the beg
                doc and delivered    doc and delivered
                in the same folder   in the same folder
                as the images        as the images
                (e.g.,               (e.g.,
                ABC0000001.txt)      ABC0000001.txt)
Native Files    Should be named
                the same as the
                beg doc and
                delivered in the
                same folder as the



                                             16
        Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 17 of 20




Field             Data Type        Paper         Loose Native   Email
                                                 Files &
                                                 Attachments
                  images (e.g.,
                  ABC0000001.xls)
Confidentiality   Text            Confidential   Confidential   Confidential
                                  Status of      Status of      Status of
                                  document       document       document




                                           17
     Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 18 of 20




                                RIDER B

                   METADATA FIELDS FOR PRODUCTION



Field      Field                 Description                   Example
Order      Name

1          BEGDOC                The beginning bates           ABC00000001
                                 number of this document

2          ENDDOC                The last bates number of      ABC00000010
                                 this document

4          BEGATTACH             The beginning bates           ABC00000001
                                 number of the document
                                 family
5          ENDATTACH             The last bates number of      ABC00000027
                                 the entire document
                                 family
6          CUSTODIAN             Custodian to which the        John Doe
                                 data is associated with.

7          ALL CUSTODIAN         Other custodians to whom      Mary Smith;
                                 the document is               Michael Jones
                                 associated
8          RECORDTYPE            Type of electronic record:    Email,
                                                               Attachments,
                                                               eDoc
9          FROM                  Author of the e‐mail          Mary.Smith@hot
                                 message                       mail.com
10         TO                    Main recipient(s) of the e‐   JohnDoe@gmail.c
                                 mail message, by email        om
                                 address.

11         CC                    Recipient(s) of "Carbon       Michael123@yah
                                 Copies of the e‐mail          oo.com
                                 message.
12         BCC                   Recipient(s) of "Blind        helpdesk@omnive
                                 Carbon Copies" of the e‐      re.com
                                 mail message.




                                    18
     Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 19 of 20




Field      Field                 Description                  Example
Order      Name

13         SUBJECT               Subject of the e‐mail        Fw: Urgent
                                 message.

14         DATESENT              Date when the email was      02/24/2007
                                 sent. The date is
                                 formatted in US format:
                                 mm/dd/yyyy
15         TIMESENT              Time when the email was      11:20:30
                                 sent. The time is
                                 formatted in US format:
                                 hh:mm:ss
16         FILEEXT               File extension of native     .msg, .pst, .xls
                                 file.
17         AUTHOR                Author field from            Msmith
                                 metadata of a native file.

18         DATECREATED           Date when the file was       02/24/2007
                                 created. The date is
                                 formatted in US format:
                                 mm/dd/yyyy

19         DATEMODIFIED          Date when the file was       03/03/2019
                                 last modified

20         DATERECEIVED          Date message received        02/24/2007


21         TIMERECEV             Time message received        11:20:33


22         CONFIDENTIALITY       Confidentiality              Confidential;
                                 designation                  Attorney’s Eyes
                                                              Only

23         TITLE                Title from document           Board_Presentatio
                                metadata                      n_Q2

24         AUTHOR               Document author from          Barb Wire
                                metadata




                                    19
     Case 1:20-cv-06345-BCM Document 57 Filed 01/25/21 Page 20 of 20




Field      Field                 Description                   Example
Order      Name

25         COMPANY              Document company or            Client
                                organization from metadata

26         FILESIZE              Size of native file, in       2546683
                                 bytes
27         PAGECOUNT             Number of pages               3

28         FILENAME              Original filename of          Real estate
                                 native file. Contains         holdings.xlsx
                                 subject of e‐mail message
                                 for e‐mail records.
29         MD5HASH               Unique identifier, similar    D564668821C342
                                 to a fingerprint, extracted   00FF3E32C9BFD
                                 from all files.               CCC80
30         TEXTPATH              Path to the extracted text    Text\EFXAA0000
                                 for the document, for         0001.txt
                                 mapping
31         NATIVELINK            Path to the produced          Natives\001\ABC
                                 native file version (if       00001.xls
                                 applicable), for mapping




                                    20
